Title: From James Madison to Stephen Cathalan, Jr., 9 December 1802 (Abstract)
From: Madison, James
To: Cathalan, Stephen


9 December 1802, Department of State, Washington. States that the account in Cathalan’s 2 July letter has been transferred to the treasury for settlement. “As the money is receivable in this Country only, you will be pleased to authorize your correspondent to receive it for you on the settlement being made.” Suggests that in the meantime Cathalan forward the vouchers required to authenticate the charges.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:360.


